Citation Nr: 9905592	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 determination of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.  



FINDING OF FACT

Peripheral neuropathy is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered in this case, however, is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

Generally, the veteran must satisfy three elements for his 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Certain diseases associated with exposure to herbicide 
agents, including Agent Orange, may be presumed to have been 
incurred in service provided they become manifest to a 
compensable degree within the required time following 
service.  38 C.F.R. § 3.307(a)(6).  Diseases subject to this 
presumption of service connection include acute and subacute 
peripheral neuropathy, defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset.  
38 C.F.R. § 3.309(e), Note 2.

In this case, the veteran alleges that he developed 
peripheral neuropathy as a direct result of exposure to Agent 
Orange while on active duty in Vietnam, and that therefore, 
he is entitled to service connection for peripheral 
neuropathy on a presumptive basis.  At the hearing held at 
the RO in March 1997, the veteran testified that he had no 
medical complaints after exposure to the herbicide or during 
service, but began experiencing problems with his legs in the 
late 1970s.  

Service medical records show that the veteran was not 
diagnosed with peripheral neuropathy, acute or otherwise, 
during active service from March 1964 to March 1966.  VA 
outpatient treatment records dated from 1981 and a report of 
several VA examinations dates since March 1982 show that the 
veteran has been diagnosed has been diagnosed as having 
peripheral neuropathy, but not acute or subacute peripheral 
neuropathy as is required by regulation.  In any event, to 
the extent that the medical evidence shows an etiology for 
the veteran's peripheral neuropathy it is shown to be related 
to or associated with alcoholism.  Beyond the veteran's 
testimony, which is insufficient to diagnose a disability, or 
provided an opinion as to etiology, there is no evidence that 
the veteran currently has acute or subacute neuropathy.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 292, 294-95 (1991).  

Inasmuch as the evidence does not establish that peripheral 
neuropathy was manifested during service, or was otherwise 
related to service, or that the veteran has one of the 
presumptive diseases listed in section 3.309(e), his claim 
for service connection on a presumptive basis due to 
herbicide exposure is not well grounded.  The Board would 
also observe that the veteran has not submitted any medical 
evidence that shows that his peripheral neuropathy is related 
to exposure to herbicides.  Because the veteran has failed to 
meet his initial burden of submitting evidence of a well-
grounded claim for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to his 
claim.  See Epps, 126 F3d at 1468.  As the Board is not aware 
of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
nothwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy due to exposure 
to herbicides is denied.

		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

